                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


CORLISS SMITH and LARRY                        Case No. CV-18-057-BU-SEH
SMITH,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

TARGET CORPORATION and JOHN
DOES 1-10,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 23), This case
 is DISMISSED with prejudice.

        Dated this 28th day of May, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
